Citation Nr: 9932809	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.  He died in October 1997.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of head trauma, for the purpose of payment of 
accrued benefits, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a head injury, for the purpose of payment of 
accrued benefits, is not well grounded.  38 U.S.C.A. §§ 5107, 
5121 (West 1991 & Supp. 1999).

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in October 1997 as a result of a cerebral 
vascular accident (CVA).  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were hypertension and diabetes mellitus.  An autopsy 
was not performed.  At the time of his death, he had a claim 
for service connection for residuals of a head injury in 
appellate status.  Service connection was not in effect for 
any disability during the veteran's lifetime.

During his lifetime, the veteran asserted that his post-
service brain stem infarctions were a result of an injury to 
the head incurred while playing football during service in 
1957.  The Board observes that the veteran's service medical 
records were presumably destroyed at a 1973 fire at the 
National Personnel Records Center.  In such situations, the 
Board has a heightened duty to assist the veteran.  Moore v. 
Derwinski, 1 Vet. App  401, 406 (1991).  In this case, the RO 
has made numerous attempts to reconstruct the service medical 
records using all available resources.  In the course thereof 
morning reports have been associated with the claims folder.  
These reports show that on two occasions in May and June 
1957, the veteran was absent from duty and was at the United 
States Army Hospital at Fort Riley, Kansas.  However, the 
nature of the disability requiring hospitalization was not 
reported and no additional records were secured.  In further 
support of his assertions presented, he submitted a copy of a 
football program, dated in November 1956, which showed that 
he was a quarterback for the 26th Infantry Regiment, 1st 
Infantry Division, Fort Riley, Kansas, and that he had 
participated in a November 1956 championship football game. 

Numerous private medical reports, dating from 1988 to 1997, 
reflect that the first post-service medical evidence of any 
head/brain trauma, hypertension or diabetes mellitus dates 
from 1980, many years after the veteran's separation from 
service when the appellant had a myocardial infarction  An 
April 1988 computed topography scan revealed a localized area 
of frontal lobe atrophy on the left side.  A subdural hydroma 
was suggested.  In May 1988, the veteran was admitted to the 
Moore Regional Hospital, in PineHurst, North Carolina, with 
complaints of ataxia and paresthesias.  A magnetic resonance 
imaging scan then showed the presence of several small brain 
infarctions, particularly in the right medulla.  The veteran 
related that the only trauma that he had sustained was when 
he played "football" (he did not indicate whether such 
incident was before, during or post-service) and other 
incidental exposures.  The final diagnoses at discharge in 
May 1988 were medullary and pons infarcts and a right extra 
axial arachnoid cyst, probably secondary to trauma; 
hypertension; and glucose intolerance.  

In April 1992, the veteran was admitted to the Marlboro Park 
Hospital in Bennettsville, South Carolina for a 
cerebrovascular accident (CVA) in the posterior part of the 
brain, possibly in the occipital lobe with right temporal 
hemianopsia.  An examination of the head at that time 
revealed no evidence of any trauma.  

J. C. McAlpine, M.D., noted in April 1993, the veteran's self 
reported history that he had been kicked in the skull in 
1957.  Dr. McAlpine doctor opined that this "may indicate 
some service connection to his disability."

An April 1997 medical report, submitted by Health South 
Rehabilitation, Florence, South Carolina, reflects that the 
veteran was status-post CVA with left hemiparesis in February 
1997.  

In October 1997, the veteran died as a result of a CVA.  
However, none of these records contain any medical opinion or 
scientific evidence that brain infarctions and CVAs, first 
noted in 1988, were etiologically related to any in-service 
head trauma. 

II.  Claim for service connection for residuals of head 
trauma, for the  purposes of payment of accrued benefits

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000 (1999).  See generally 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 90 (1998).  The application for such accrued 
benefits must be made within one year of the date of the 
veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).  A widow's claim for Dependency and Indemnity 
Compensation (DIC) benefits is deemed to include a claim for 
any accrued benefits. 38 C.F.R. § 3.1000(c).  In this case, 
the appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation and accrued benefits in 
October 1997.

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a separate claim from the veteran's claim for 
service connection (since it is based upon a separate 
statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim for 
service connection, in that the claimant's entitlement is 
based upon the veteran's entitlement.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) 
(holding that "the substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been 'entitled' at his death [and gives the survivor] 
the right to stand in the shoes of the veteran and pursue his 
claim after his death.")  Therefore, the Board's primary 
analysis must be one that considers the underlying claim, in 
this case, service connection for residuals of a head injury.

Regarding claims for service connection, the initial 
determination to be made is whether it is a well-grounded 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  If it is not, the claim must fail and there is no 
further duty to assist in its development. 38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
118 S.Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (Court) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
the veteran's claims for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

On the foregoing record, the Board concludes that the claim 
for service connection for residuals of head trauma is not 
well grounded.  While assuming, without conceding, that the 
veteran incurred an injury to the head while playing football 
there is no competent evidence linking postservice residuals 
of such an injury to service.  While the veteran in May 1988 
gave a history of trauma while playing football, and while he 
was diagnosed by the examiner at discharge as having a right 
extra axial arachnoid cyst  probably secondary to trauma, the 
cyst has never been implicated in the cause of death, and no 
physician has ever stated that residuals of an inservice 
football injury caused his death or disability prior to 
death.  The Court has held that medical evidence to establish 
a well grounded claim must be more than speculative.  Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Perman v. Brown, 5 
Vet. App. 237, 241 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993) (where a physician is unable to offer a definite 
causal relationship that opinion may not be utilized in 
establishing service connection as such an opinion is non- 
evidence).  

Therefore, the requirements for a well-grounded claim imposed 
by 38 U.S.C.A. § 5107(a) are not satisfied.  As claims that 
are not well grounded do not present a question of fact or 
law over which the Board has jurisdiction, the claim for 
service connection for residuals of head trauma must be 
denied.  Since the claim for service connection is denied, 
the derivative claim for accrued benefits, arising from that 
underlying service connection claim, must also be denied.

In reaching this conclusion, the Board is aware of the 
appellant's personal belief that the veteran sustained an in-
service head injury playing football during service which 
resulted more than 30 years later in post-service brain stem 
infarctions and CVAs.  However, when the question involved 
lies outside the range of common experience or common 
knowledge, and requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  The Board does not doubt the 
sincerity of her belief in the contentions expressed, but the 
burden of presenting evidence of a well- grounded claim is 
not met by merely by lay testimony because, as lay persons, 
they are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board has reviewed the entire claims file but finds no 
competent medical evidence supporting the appellant's claim 
of entitlement to service connection for residuals of head 
trauma, for accrued benefits purposes.  In the absence of 
competent medical evidence to support the appellant's claim, 
this claim must be denied as not well grounded.  See Epps v. 
Gober, 126 F.3d at 1467-68.  

While this claim is being denied in a manner that differs 
from that employed by the RO, which denied the claim on its 
merits, the Court has held that such a dispassion will not 
result in prejudice to the appellant.  See Meyer v. Brown, 9 
Vet. App. at 432.  In compliance with 38 U.S.C.A. § 5103(a) 
(West 1991), the Board points out that the appellant needs to 
submit competent medical evidence showing that the veteran's 
post-service residuals of head trauma were acquired as a 
result of service in order to render the appellant's claim 
well grounded.  See McKnight v. Gober, 131 F.3d at 1484-85; 
see also Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995). 

III.  Cause of Death

The threshold question to again be answered is whether a 
well-grounded claim has been presented. 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If not, the 
claim must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Epps v. Gober.  Finally, as already mentioned 
above, in order for a claim for service connection to be well 
grounded, there must be competent evidence of the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and nexus evidence between the in- service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
establish that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  As 
already mentioned, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Moreover, service connection for hypertension and diabetes 
mellitus, may be presumed if either disorder was manifested 
to a degree of 10 percent disabling during the veteran's 
first year after separation from service.  38 C.F.R. §§ 
3.307, 3.309 (1999).

The veteran died in October 1997.  His Certificate of Death 
reveals that his immediate cause of death was a CVA.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were hypertension and 
diabetes mellitus.

The medical evidence shows that the first evidence of the 
cause of the veteran's death, small brain infarctions and 
CVAs, was first clinically presented in 1988, approximately 
30 years after the veteran's discharge from service.  The 
appellant has not submitted any competent evidence suggesting 
a relationship between the veteran's death from any disorder 
listed on his death certificate and either any incident in 
the service or the one-year presumptive period following 
separation.  Accordingly, as a well-grounded claim requires 
competent evidence linking the cause of the veteran's death 
with service, the Board finds that the appellant has failed 
to fulfill her statutory burden of submitting a well-grounded 
claim.  Hence, the benefit sought on appeal is denied.

In reaching this decision, the Board carefully and 
sympathetically considered the assertions of the appellant.  
As a layperson, however, she is not qualified to offer a 
medical opinion as to cause of the veteran's death, or the 
relationship between the cause of his death and his military 
service.  Espiritu.  Accordingly, her statements are 
insufficient to well ground this claim.

As the foregoing explains the need for competent evidence 
which establishes that the conditions which led to the 
veteran's demise were considered to be related to service, 
the Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete her 
application for service connection for the cause of the 
veteran's death.  Robinette , 8 Vet. App. at 73. 



ORDER

Service connection for residuals of head trauma, for the 
purpose of accrued benefits, is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

